ACCEPTED
                                                                                          03-14-00290-CR
                                                                                                 3647462
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/5/2015 11:50:23 AM
                                                                                         JEFFREY D. KYLE
                               NO. 03-14-00290-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                               COURT OF APPEALS                       AUSTIN, TEXAS
                                                                  1/5/2015 11:50:23 AM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

MICHAEL SHAWN ALEXANDER                    §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 403RD JUDICAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-13-201709

           STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following his conviction for Assault Family Violence – Strangulation, the

appellant filed his notice of appeal in the above cause on May 1, 2014. Appellant filed

a brief on December 4, 2014.


                                           1
      (b)      The State’s brief is currently due on January 5, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has been working on other pressing appellate matters and has not had

            sufficient time to prepare an adequate responsive to this brief.

      2. The undersigned is further responsible for reviewing post-conviction writ of

            habeas corpus applications filed with our offense and preparing necessary

            responses.

      3. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to February 4, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/Georgette Hogarth
                                             Georgette Hogarth
                                             Assistant District Attorney
                                             State Bar No. 24007129
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Georgette.Hogarth@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

248 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.

                                                /s/Georgette Hogarth
                                                Georgette Hogarth
                                                Assistant District Attorney

                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 5th day of January, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Paul M. Evans,

Attorney at Law, 811 Nueces Street, Austin, Texas 78701.

                                                /s/Georgette Hogarth
                                                Georgette Hogarth
                                                Assistant District Attorney




                                          4